ACCEPTED
                                                                                       06-14-00208-CR
                                                                            SIXTH COURT OF APPEALS
                                                                                  TEXARKANA, TEXAS
                                                                                  5/27/2015 5:14:57 PM
                                                                                      DEBBIE AUTREY
                                                                                                CLERK



                              NO. 06-14-00208-CR
                                                                      FILED IN
                                                               6th COURT OF APPEALS
STATE OF TEXAS                            §   IN THE             TEXARKANA, TEXAS
                                          §                    5/27/2015 5:14:57 PM
VS.                                       §   6TH COURT            DEBBIE AUTREY
                                          §                            Clerk
TONY DEWAYNE CRAYTON                      §   OF APPEALS


      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Tony Dewayne Crayton, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

      1.    This case is on appeal from the 8th Judicial District Court of Hopkins

County, Texas.

      2.    The case below was styled the STATE OF TEXAS vs. Tony Dewayne

Crayton, and numbered 1323670.

      3.    Appellant was convicted of Murder.

      4.    Appellant was assessed a sentence of 50 years on November 24, 2014.

      5.    Notice of appeal was given on November 24, 2014.

      6.    The clerk's record was filed on March 26, 2015; the reporter's record

was filed on January 27, 2015.
      7.     The appellate brief is presently due on May 27, 2015

      8.     Appellant requests an extension of time of 30 days from the present

date, i.e. June 27, 2015.

      9.     One extension to file the brief has been received in this cause.

      10.    Defendant is currently incarcerated.

      11.    Appellant relies on the following facts as good cause for the requested

extension:

             A.      Appellant’s case raises many areas of appellate consideration

                  many of which are quite complex, including:

                     a.      Multiple search and seizure issues;

                     b.      Issues regarding the admissibility of Appellant’s

                          statement to law enforcement;

                     c.      Challenges to a Search Warrant;

                     d.      and the trial court taking judicial notice of evidence

                          during its deliberations, a unique situation that has not been

                          thoroughly litigated on appeal.

             B.      This is a Murder case that involves a severe sentence and all

                  appellate issues should be given sufficient consideration and time

                  to be develop and properly brief on appeal.

             C.      Although Appellant’s attorney has spent considerable time thus
     far, he has been unable to devote sufficient time to prepare

     Appellant’s Brief.

D.      Appellant’s attorney has spent extensive time in court

     appearing on the following dates and cases:

     1. 4/27/15 – Wood County District Court: State of Texas v.

        Krystal Prescher, Cause No. 20621-2009;

     2. 8th Judicial District Court of Hopkins County:

           a. 5/26/15 State of Texas v. Robert Dyer, Cause No.

              1424287, State of Texas v. Eric Holley, Cause No.

              1524426, State of Texas v. Jonathan Smith, Cause No.

              1524517, State of Texas v. Joshua Hill, Cause No.

              1524423;

           b. 5/15/15 State of Texas v. Jonathan Swindell, Cause No.

              1122102, 1323382.

           c. 5/19/15 State of Texas v. Tallan Askew, Cause No.

              1424015, 1424016, In the Matter of Deanthony Moore, a

              child, Cause No. J01631;

           d. 4/30/15 State of Texas v. Jordan Delapaz, Cause No.

              1524486;

     3. 8th Judicial District Court of Franklin County:
                       a. 5/1/15 State of Texas v. Marty Sanders Cause No.

                          F-8876;

                 4. Hunt County Court at Law No. 2:

                       a. State of Texas v. Kendrick Moseley;

                 5. 8th Judicial District Court of Delta County:

                       a. 5/22/15 State of Texas v. Katy Fouse, Cause No. 7421,

                          State of Texas v. Britney Jester, Cause No. 7431, State of

                          Texas v. Terrance Parker, Cause No. 7434, 7325, 7196.

            E.      Further, Appellant’s attorney prepared and filed an Appellant’s

                 Brief in the 6th Court of Appeals, Appellate No. 06-14-00110-CR,

                 Cody Thomas v. The State of Texas on 4/26/15.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.

                                       Respectfully submitted,

                                       Martin Braddy Attorney at Law
                                       121 Oak Avenue
                                       Suite A
                                       Sulphur Springs, Texas 75482
                                       Tel: (903) 885-2040
                                       Fax: (903) 500-2704



                                       By: /s/ Martin Braddy
                                         Martin Braddy
                                         State Bar No. 00796240
                                         martin.braddy@verizon.net
                                         Attorney for Tony Dewayne Crayton



                        CERTIFICATE OF SERVICE

      This is to certify that on May 27, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Hopkins

County, 110 Main Street Sulphur Springs, Texas 75482, by E-mail.



                                      /s/ Martin Braddy
                                      Martin Braddy